Mr. Justice Thomas delivered the opinion of the court: On the 4th day of October, 1921, claimant was appointed, assistant commerce commissioner and served in that capacity until July 29th, 1925, when he was reappointed, his appointments being made under the provisions of the Act concerning public utilities. Section Five of that Act fixes the salary of the assistant commerce commissioners at $5,000.00 per annum. The Fifty-third General Assembly, in making the-appropriations for the ordinary and contingent expenses of the State government, failed to appropriate sufficient funds-to pay the assistant commerce commissioners in full and claimant was paid only $4,000.00 a year for the two years following July 1st, 1923, leaving $2,000.00 due him for services rendered during those two years, and he has filed his claim for the $2,000.00 due him. It is conceded by the attorney general that claimant performed the services of an assistant commerce commissioner during those two years and that he is entitled to recover from the State the unpaid balance of his salary. It is therefore ordered that claimant be awarded the sum of Two Thousand Dollars ($2,000.00).